Tom Glaze, Justice. On March 20, 1992, the state filed a two-count felony information in Pulaski County Circuit Court against Abraham Hatton, who was sixteen years old. Hatton was charged with possession of cocaine with intent to deliver and possession of drug paraphernalia with intent to use. The information reflected that Hatton was arrested on January 30, 1992. On January 20, 1993, Hatton filed a motion to transfer his felony charges to the Juvenile Division of Pulaski County Chancery Court, and the state opposed the motion. On January 26, 1993, the circuit court conducted an evidentiary hearing on Hatton’s transfer motion and ordered Hatton’s case transferred, noting Hat-ton had no record of violence. In a February 10, 1993 memorandum, the juvenile-division judge declined to accept Hatton’s case and in her March 3, 1993 order, filed and entered the same date, the juvenile judge stated the following reasons for refusing jurisdiction: 1. The defendant has a history of delinquency in this juvenile court; 2. The circuit court is therefore a more proper forum for jurisdiction of these offenses; 3. Speedy trial ran prior to presentation to juvenile court. No appeal was taken from the foregoing order. Instead, the state filed a motion to supplement the record in the circuit court with a copy of the juvenile judge’s March 3 order, and on March 23, 1993, the circuit court granted the motion, stating the juvenile-division chancery judge’s “order is in direct conflict with and therefore affects the orders of this court and said order is necessary to make this court’s record complete.” The state filed a notice of appeal from the circuit court’s March 23 order, and argues in this appeal that the juvenile-division judge lacked jurisdiction to refuse to accept Hatton’s case after the circuit court transferred the case to juvenile court.  Although the juvenile court may well have been without jurisdiction to have refused the circuit court’s transfer of Hat-ton’s case, the state failed to file a notice of appeal from the juvenile court’s proceeding and March 3 order. That order effectively denied transfer of Hatton’s case, and under Ark. Code Ann. § 9-27-318(h)(Repl. 1993), the state should have appealed from the March 3 order if it desired to challenge the juvenile judge’s decision.* 2 This court simply has no jurisdiction to decide the efficacy of the juvenile court’s ruling in this appeal from the circuit court proceeding. Therefore the state’s appeal must be dismissed.2  In conclusion, we would add that, while the dismissal of this appeal leaves Hatton’s case in circuit court, the juvenile judge’s finding in her March 3 order that the speedy-trial time had run is in no way binding on the circuit court. In refusing transfer and jurisdiction of Hatton’s case, the juvenile judge obviously precluded herself from hearing and deciding the speedy-trial issue.3  Holt, C.J., concurs; Hays and Brown, JJ., dissent.   On occasion, this court has treated an appeal from a judgment or decree which lacks judicial support as if it were brought up on certiorari. Bridges v. Ark. Motor Coaches, 256 Ark. 1054, 511 S.W.2d 651 (1974). However, even in such instances, certiorari lies to correct proceedings that are erroneous on the face of the record. Id. Here, the juvenile court’s proceeding and record is not before us — only its March 3 . order is. For the same reason and others (including the fact that the juvenile court has not been made a party to this proceeding) mandamus also does not lie in these circumstances.    In her memo to the circuit judge, the chancery judge stated she could not determine if there are any legitimate tolling periods. In addition, the circuit court at this stage of the proceeding below has refused to grant appellee’s speedy-trial motion.    Procedurally, this case developed in an unusual manner. Hatton initially moved to transfer to juvenile court, and the state opposed that motion. The circuit court granted Hatton’s motion, but the juvenile court refused to accept jurisdiction of the case. In short, the state appears ultimately to have prevailed below, but argues that position here. See Bynum v. Savage, 312 Ark. 137, 847 S.W.2d 705 (1993) (where this court held a party who prevails has no ground for appeal).